Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       04-JUN-2020
                                                       07:42 AM
                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


            RAY A. DELAPINIA and ROBYN M. DELAPINIA,
               Petitioners/Plaintiffs-Appellants,

                                vs.

 NATIONSTAR MORTGAGE LLC; FEDERAL NATIONAL MORTGAGE ASSOCIATION;
  TERRY LOUISE COLE; MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,
               INC.; AMERICAN SAVINGS BANK, F.S.B.,
                 Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIV. NO. 16-1-0432)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Wong, in place of Pollack, J., recused)

          Petitioners/Plaintiffs-Appellants’ Application for

Writ of Certiorari, filed on April 13, 2020, is hereby accepted

and will be scheduled for oral argument.    The parties will be

notified by the appellate clerk regarding scheduling.

          DATED:   Honolulu, Hawaiʻi, June 4, 2020.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Paul B.K. Wong